DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 4 have been amended. Claims 6-7, 9 and 14 have been cancelled. Claims 1-5, 8, 10-13 and 15-20 are examined herein.
Status of Previous Rejections 
The rejections of Claims 1-3 and 13 under 35 U.S.C. 103 as being unpatentable over US’619 (US 2018/0374619, hereinafter “US’619”) have been withdrawn in view of the amendment.
The rejections of Claims 4 and 19 under 35 U.S.C. 103 as being unpatentable over US’619 (US 2018/0374619, hereinafter “US’619”), and further in view of US’836 (US 2013/0255836, hereinafter “US’836”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US’104 (US 2016/0336104, hereinafter “US’104”), and further in view of US’836 (US 2013/0255836, hereinafter “US’836”).
Regarding claims 4 and 19, US’104 teaches a soft magnetic powder comprising: a soft magnetic powder layer of an unoxidized soft magnetic material (labelled 20 in Fig. 2); a second oxide layer (labelled 30a in Fig. 2) as an oxide with iron contacting the soft magnetic powder layer; and a first oxide layer (labelled 3b in Fig. 2) of an iron oxide contacting the second oxide layer ([0040] to [0068]; Tables 4-5 and 11; Fig.2). 
Fig. 9(a) of US’104 shows that part of the oxide layer marked with “marker 2” is located within 20-40 nm from a surface of a soft magnetic particle and the oxide layer marked with “marker 1” is located within 40-65 nm from the surface of the soft magnetic particle marked with “marker 3”, which meets the limitation the first oxide layer and the second oxide layer reside in a region of 20 nm or more and 500 nm or less from a surface of the soft magnetic powder, and are absent in a region of more than 500 nm and 1,600 nm or less from the surface as recited in claim 4.
.
Allowable Subject Matter
No art rejection is applied to Claims 1-3, 5, 8, 10-13, 15-18 and 20.
Response to Arguments
Applicant's arguments filed 08/02/2021 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733